Citation Nr: 0634685	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1987 to 
September 1990.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision which denied an increased 
rating for a right knee disability.


FINDINGS OF FACT

1.  There was no objective evidence of recurrent subluxation 
or instability of the right knee on VA examination in May 
2006.

2.  Flexion of the right knee is to 110 degrees, with pain 
beginning at 95 degrees; and extension of the right knee is 
limited to 16 degrees from neutral.


CONCLUSION OF LAW

The criteria for a 20 percent rating for limitation of 
extension of the right knee have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Codes (DC) 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Lateral Instability

The veteran's right knee was initially rated at 10 percent 
under 38 C.F.R. § 4.71, DC 5257, for slight impairment of the 
knee involving either recurrent subluxation or lateral 
instability.  A June 2003 rating decision continued the 10 
percent rating, but under 38 C.F.R. § 4.71, DC 5260, for 
limitation of flexion.  

At his hearing before the Board in September 2005, the 
veteran indicated that his right knee would give out on him, 
causing him to fall.  The veteran indicated that his right 
knee was becoming increasingly unstable, leading to falls as 
often as several times a day.  He also testified that the 
knee brace that he was prescribed did not stabilize his knee.  
The veteran indicated that he could only walk several blocks 
before he would begin to have discomfort, and he noted that 
his knee swelled several times per week.  

Treatment records from 2003 reflect that the veteran 
presented for treatment, complaining of three falls in the 
past several months.  The veteran also asserted that he was 
having difficulty crouching down at work.  

Notwithstanding the veteran's reported instability of the 
knee and falling, at a VA examination in May 2003 the 
examiner found no lateral instability or crepitus.  While the 
veteran could not hop on his right foot, or heel or toe walk, 
he was able to easily mount and dismount from the examining 
table.  X-rays demonstrated only minimally prominent tibial 
spines and there were no obvious fractures or other 
localizing signs of bone or soft tissue abnormality. 

The veteran underwent an arthroscopy of his right knee in 
September 2003 and was awarded a temporary 100 percent 
convalescent rating.  The knee was noted to be healing well.  
In January 2004, a clinic note from a nurse practitioner 
notes "some instability, but mostly pain in both 
anteromedial and anterolateral ports."

The veteran underwent a second right knee arthroscopy and 
limited debridement in April 2005.  A month after the 
surgery, the veteran was noted to be doing well, and the 
veteran stated that overall his knee was a lot better.  The 
veteran however was not attending physical therapy due to 
high co-pays.  The veteran was then cleared to return to work 
in May 2005.

The veteran underwent a VA examination in May 2006 to 
evaluate the current condition of his right knee.  No 
tenderness was noted to palpation.  The examiner indicated 
that there was no objective evidence of either recurrent 
subluxation, or lateral instability, and there was no gross 
atrophy.  The examiner indicated that the veteran's 
functional impairment was moderately-severe and the major 
impact was from pain.  

Notwithstanding the veteran's periodic reports of 
instability, and the single notation in the clinical records 
in the last 15 years indicating "some instability..." the 
preponderance of the evidence is against a finding that the 
veteran has a current right knee disability manifested by 
lateral instability.

Limitation of motion

Under DC 5260, a noncompensable rating is assigned when 
flexion of the leg is limited to 60 degrees, and a 10 percent 
rating is assigned when flexion is limited to 45 degrees.  

Under DC 5261, a noncompensable rating is assigned when 
extension of the leg is limited to 5 degrees, a 10 percent 
rating is assigned when extension of the leg is limited to 10 
degrees, a 20 percent rating is assigned when extension of 
the leg is limited to 15 degrees, and a 30 percent rating is 
assigned when extension of the leg is limited to 20 degrees.

At a VA examination in May 2003 the veteran had a range of 
motion of flexion from 0 to 140 degrees (although some pain 
was noted on motion); and, at a VA examination in May 2006, 
the veteran had a range of motion of flexion to 110 degrees, 
with pain beginning at 95 degrees.  The examiner indicated 
that the veteran's functional impairment was moderately-
severe and the major impact was from pain.  Extension of the 
knee lacked 16 degrees from neutral. 

Notwithstanding the 10 percent rating for limitation of 
flexion assigned in June 203, a disability rating based on 
limitation of flexion is not warranted.  The veteran could 
flex his right knee to 95 degrees without pain in May 2006, 
which is well above the 60 degree limitation of flexion 
required for even a noncompensable rating.  Past ranges of 
flexion recorded during VA examinations and treatment also 
failed to show even a compensable limitation of flexion. 

With regard to limitation of extension, the veteran lacked 
extension 16 degrees from neutral.  As range of motion 
measurements are rounded to the nearest five degrees, this is 
considered to be 15 degrees; and the veteran is therefore 
entitled to a 20 percent rating for limitation of extension 
of his right knee to 15 degrees.

The medical evidence fails to show additional limitation of 
motion on the basis of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  For example, at the 
May 2006 VA examination, the examiner noted that there was no 
fatigability or gross muscle atrophy.  While additional 
limitation of motion due to pain was shown which clearly 
impacted the range of flexion (albeit even with pain the 
range of flexion was not limited sufficient to warrant even a 
noncompensable rating), there was no evidence to suggest that 
the veteran's range of extension was additionally limited by 
pain.  As such, a higher evaluation is not warranted.

A 20 percent rating is warranted for limitation of extension 
of the right knee.



II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The required notice was provided by a letter dated in April 
2006.  By this, and by previous letter, the veteran was 
informed of all four elements required by the Pelegrini II 
Court.
 
Although the notice provided to the veteran was not given 
prior to the first adjudication of the claim, the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  The veteran's claim was also readjudicated 
following completion of the notice requirements and, 
accordingly, the defect concerning the timing of the notice 
requirement was harmless error. 

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
veteran was informed that evidence that his knee disability 
increased in severity was needed, and he has been provided 
with ample time and assistance to acquire any available 
evidence.  As such, he is not prejudiced by the Board's 
adjudication of his claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Because VA's duties to notify and assist 
have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Entitlement to a rating of 20 percent for a right knee 
disability manifested by limitation of extension is granted. 







____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


